Citation Nr: 9915543	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  93-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from July 1963 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Reno, Nevada, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A Travel Board 
hearing was held in June 1993, a transcript of which is of 
record.  Before a decision was rendered in the case, the 
presiding member at that hearing left Board employ.  The 
veteran was then offered the opportunity for another hearing.  
38 C.F.R. § 20.707 (1998).  A second Travel Board hearing was 
held at the RO in August 1997 before the undersigned Board 
Member.  A transcript of this second hearing is also of 
record.  

This case was remanded in October 1997 for additional 
development.  The RO attempted to complete all requested 
development, and the case has been presented for Board review 
at this time.  


FINDING OF FACT

The veteran failed to report without good cause for a VA 
examination.   


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain is not warranted.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.326, 3.655 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for an increased 
evaluation for chronic lumbosacral strain is well grounded, 
and that VA has adequately satisfied the duty to assist the 
veteran in the development of the claim.  

Where there is a well grounded claim for an increased 
evaluation but medical evidence accompanying the claim is not 
adequate for rating purposes, a VA examination will be 
authorized.  38 C.F.R. § 3.326(a).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with an original 
claim other than a compensation claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a)(b) 
(1998).  

In the instant appeal, the veteran underwent VA examination 
in March 1995.  At his August 1997 hearing, the veteran and 
his representative claimed that the examination was 
inadequate for rating purposes.  In October 1997, the 
veteran's case was remanded by the Board for, inter alia, a 
VA examination in order to ensure that the examination was 
adequate and that all current findings pertinent to current 
law and regulations were addressed.  The Board essentially 
indicated that such results were required before the case 
could be finally decided.  In compliance with the remand, VA 
examinations were scheduled.  The record indicates that the 
veteran failed to report for the VA examinations.  

Various communications were mailed to the veteran from the 
RO, but they had not been returned as undeliverable.  See 
Jones v. West, 12 Vet.App. 98 (1998).  In a December 1998 
supplemental statement of the case, the RO documented the 
veteran's failure to report for the examination and the 
important nature of such evidence to the veteran's claim.  No 
explanation was rendered as to why he failed to report for 
the examination.  

The Board finds that the veteran failed to report without 
good cause for the required examination that was scheduled by 
the RO in compliance with the Board's October 1997 remand.  
See Dusek v. Derwinski, 2 Vet.App. 519 (1992); 38 C.F.R. 
§ 3.326.  Therefore, the Board is required by pertinent 
regulation to deny the instant claim.  38 C.F.R. § 3.655.  
The procedural prerequisites have been fully satisfied by the 
RO's communications; the RO also attempted to work with the 
veteran's representative to resolve this matter.  The veteran 
himself failed unilaterally to cooperate in the development 
of his own claim.  The Board is mindful that the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet.App. 190, reconsideration denied, 1 Vet.App. 406 (1991) 
(per curiam).  Therefore, the appeal is denied.   


ORDER

An increased evaluation for chronic lumbosacral strain is 
denied.  



		
	M. SABULSKY 
	Member, Board of Veterans' Appeals


